f· .
I




                                   UNITED STATES DISTRICT COURT

                                          DISTRICT OF OREGON




       THOMAS M. HA,                                                       Case No. 6:17-cv-00514-AA

                     Petitioner,                                               OPINION AND ORDER

              v.

       CHRISTINE POPOFF, Superintendent,
       Oregon State Correctional Institution,

                     Respondent.


       AIKEN, District Judge:

              Petitioner brings this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

       Petitioner argues that the Oregon Board of Parole and Post-Prison Supervision (the Board)

       violated his federal constitutional rights to due process when it revoked his parole, refused to

       reopen his parole revocation hearing, and denied him re-release on parole. Petitioner also

       contends that the Oregon Court of Appeals violated his rights to due process by declining to

       review decisions of the Board. For the reasons explained below, the petition is denied.

       1   - OPINION AND ORDER
I .


                                             I. BACKGROUND

              In 1989 and 1991, petitioner was convicted of robbery, assault, and burglary charges and

      sentenced to consecutive terms of imprisonment. Resp't Exs. 101, 103 at 47. Petitioner was

      released on parole in 2005 and was incarcerated again in 2008 after he committed additional

      offenses. Resp't Ex. 134 at 65. In 2010, petitioner was released on parole.

             On February 9, 2012, petitioner was involved in an automobile accident in Lincoln City,

      Oregon. Petitioner's probation officer began parole revocation proceedings after petitioner tested

      positive for controlled substances and a firearm was found in the vehicle. Resp't Ex. 134 at 61.

             On April 16, 2012, a parole revocation hearing was held before a Hearings Officer.

      Resp't Ex. 134 at 125-205. Petitioner appeared and testified, along with Officer Eskridge, a

      police officer who responded to the accident. Evidence at the hearing established that petitioner

      had rented the vehicle involved in the accident and his belongings were found in the vehicle.

      Officer Eskridge testified that once he arrived at the scene, he began looking for the driver in an

      area south of the accident, which was the direction in which a witness saw the driver run. Officer

      Eskridge found petitioner approximately 150 yards from the accident, unresponsive and lying on

      the ground. Resp'tEx. 134 at 131, 133.

             Officer Eskridge also testified that other responding officers informed him that a gun was

      found in the vehicle, and Officer Rudolph's police report - which included a photograph of the

      gun - corroborated Officer Eskridge's testimony. Resp't Ex. 103 at 107, 123; Resp't Ex. 134 at

      137-38. Officer Rudolph's report also included the statements of Linda Moore, who lived near

      the accident scene. Ms. Moore reported that she saw the driver, who she believed to be a

      Caucasian male, get out of the vehicle after it crashed. Ms. Moore asked the driver if he was



      2   - OPINION AND ORDER
okay, and he responded, "Yeah." When she asked if anyone else was in the vehicle, the driver

responded, "No." Resp't Ex. 103 at 106.

       The Hearings Officer found that petitioner had violated the conditions of his parole by

using illegal substances, failing to obey all laws based on the circumstances of the accident, and

possessing a dangerous weapon. Specifically, the Hearings Officer found:

       Mr. Ha claimed he was dropped off at his hotel and Sammy and Sam went to
       make a U-turn. The location of this hotel and its parking lot makes it unnecessary
       and impractical to perform a U turn as there is a clear way to return either north or
       southbound onto Hwy 101. Mr. Ha reported he could hear and see the crash from
       the hotel. However, the hotel is approximately .5 miles away from the crash scene
       with a hill and significant curve in between; making it impossible for anyone to
       see, much less detect a crash in the area the vehicle was found. Lastly, Mr. Ha
       stated cliffs were all around him and it was dark, yet he could see the car. This is
       highly unlikely given the darkness and closeness of homes and their landscaping.
       Lastly, the location Mr. Ha was found required him to run across a main street
       and head in the opposite direction of the vehicle. Furthermore, Mr. Ha previously
       admitted to his PPO he was in the vehicle at the time it crashed.

       It is clear that Mr. Ha's statements in this hearing are untruthful and therefore,
       will carry no weight in the finding of facts. In addition, Mr. Ha's failure to take
       reasonable stops to notify the owner of the damaged mailbox and to remain at the
       scene to leave his name and address, intentional or otherwise, gives substantial
       probable cause to Failing to Perform the Duties of a Driver.

                                               ***
       Mr. Ha entered into a rental agreement whereby he acknowledged the
       responsibility for the vehicle prior to leaving the rental company. The gun was
       found in the vehicle Mr. Ha possessed, occupied and was responsible for. This
       combined with the fact Mr. Ha has a history of gun possession giving probable
       cause to possession of a dangerous weapon-firearm.

Resp't. Ex. 134 at 69. The Hearings Officer acknowledged that petitioner's attorney raised the

issue of hearsay, but she found that "Mr. Ha acknowledged drug use, medical records revealed

illegal drugs in Mr. Ha's system and photos were taken at the scene of the crash showing the

vehicle, the gun inside the vehicle." Id


3   - OPINION AND ORDER
       On May 30, 2012, the Board revoked petitioner's parole, finding that petitioner had

violated the conditions of his supervision. Resp't Ex. 134 at 214. A future disposition hearing

was scheduled to determine whether petitioner would be re-released on parole.

       Petitioner sought administrative review of his parole revocation, and the Board denied

relief. Resp't Ex. 134 at 218-20. Petitioner then sought judicial review of the parole revocation,

arguing that the Board relied upon hearsay to revoke his parole in violation of his constitutional

right to confrontation. Resp't Ex. 128. The Oregon Court of Appeals affirmed without opinion

and the Oregon Supreme Court denied review. Resp't Exs. 131-32.

       On September 7, 2012, petitioner requested that the parole revocation hearing be

reopened to present the testimony of Kayla Blower. According to petitioner, Blower would

testify that she and a person named "Mr. Sam Johnson" were riding in petitioner's rental vehicle

when the accident occurred, and she saw a firearm in Johnson's waistband. Resp't, Ex. 103 at

145. The Board denied petitioner's request to reopen the hearing, explaining that "the

information alleged to be in Ms. Blower's letter does not constitute substantial new information

that was not known or could not be anticipated at the time of the hearing and that would

significantly affect the outcome of the hearing." Resp't Ex. 104 at 18.

       On September 18, 2012, the Board conducted a future disposition hearing. Resp't Ex. 103

at 162-208. At that hearing, petitioner claimed he was not in the vehicle during the accident and

had loaned his vehicle to "Ms. Blower and a gentleman named Sam[.]" Resp 't Ex. 103 at 178-79.

By a vote of three members, the Board unanimously denied re-release and established a new

release date of February 9, 2022, after ten years of incarceration. Resp't Ex. 103 at 206,211. The

Board subsequently withdrew its initial order and issued a new order with the vote of only two



4   - OPINION AND ORDER
Board members, because the third Board member had not signed her oath of office at the time of

petitioner's future disposition hearing. Resp't Ex. 103 at 215.

        Petitioner sought administrative review of the denial of his request to reopen the parole-

revocation hearing and of the Board's future disposition order. The Board denied relief. Resp't

Ex. 102 at 3-4; Resp't Ex. 103 at 223-24.

       Petitioner then sought judicial review of the denial to reopen his revocation hearing, and

the Board moved to dismiss on grounds that the order denying the request was not a "final order"

of the Board. Resp't Exs. 102, 104-05. The Appellate Commissioner for the Oregon Court of

Appeals granted the Board's motion to dismiss, and the Oregon Supreme Court denied review.

Resp't Exs. 107, 110, 112-13.

       Petitioner also sought judicial review of the future disposition order. Resp't Ex. 115. The

Oregon Court of Appeals affirmed in a written opinion, and the Oregon Supreme Court denied

review. Resp't Exs. 119, 121-22; Ha v. Board of Parole and Post-Prison Supervision, 282 Or.

App. 227 (2016), rev. denied, 360 Or. 851 (2017).

       Petitioner now seeks relief pursuant to 28 U.S.C. § 2254.

                                        II. DISCUSSION

       In his supporting brief, petitioner presents argument in support of four claims: 1) the

Board violated his rights to due process by relying on hearsay statements in revoking his parole;

2) the Board violated his rights to due process by denying petitioner's request to call a percipient

witness at the parole revocation hearing; 3) the Oregon appellate courts violated petitioner's due

process rights by declining to review the Board's refusal to reopen his revocation hearing; and 4)




5   - OPINION AND ORDER
the Oregon appellate courts violated petitioner's due process rights by precluding meaningful

review of the Board's future disposition ruling. Pet'r Br. (ECF No. 41). 1

       A. Parole Revocation Hearing

               1. Hearsay Statements

       Petitioner maintains that hearsay statements of Officer Rudolph and witness Linda Moore

were the only evidence that could support the findings that he was driving the vehicle and had

possessed a gun. Petitioner argues that the Hearings Officer and the Board improperly relied on

this evidence without finding "good cause" to deny petitioner the opportunity to confront and

cross-examine Officer Rudolph and Linda Moore. Petitioner presented these claims to the Board

and the Oregon appellate courts, and his claims were rejected.

       A federal court may not grant a habeas petition regarding any claim "adjudicated on the

merits" in state court, unless the state court ruling "was contrary to, or involved an unreasonable

application of, clearly established Federal law as determined by the Supreme Court of the United

States." 28 U.S.C. § 2254(d)(l). A state court decision is "contrary to" established federal law if

it fails to apply the correct Supreme Court authority, or if it reaches a different result in a case

with facts "materially indistinguishable" from relevant Supreme Court precedent. Brown v.

Payton, 544 U.S. 133, 141 (2005); Williams v. Taylor, 529 U.S. 362, 405-06 (2000). A state

court decision is an "unreasonable application" of clearly established federal law if the state

court identifies the correct legal principle but applies it in an "objectively unreasonable" manner.

Woodford v. Visciotti, 537 U.S. 19, 24-25 (2002) (per curiam); Williams, 529 U.S. at 407-08,


        1
         In his federal petition, petitioner raised three additional claims for relief. Petitioner fails
to sustain his burden to prove that habeas relief is warranted on the unargued claims. See Mayes
v. Premo, 766 F.3d 949, 957 (9th Cir. 2014) (habeas petitioner bears the burden of proving his
case); Davis v. Woodford, 384 F.3d 628, 637-38 (9th Cir. 2004) (same).

6   - OPINION AND ORDER
413; see also Early v. Packer, 537 U.S. 3, 11 (2002) (per curiam) (state court decisions that are

not "contrary to" Supreme Court law may be set aside only "if they are not merely erroneous, but

'an unreasonable application' of clearly established federal law, or are based on 'an unreasonable

determination of the facts."').

        "A parolee's conditional liberty is entitled to due process protection under the Fifth and

Fourteenth Amendments." Benny v. US. Parole Comm 'n, 295 F.3d 977, 985 (9th Cir. 2002).

Further, it is clearly established that minimum due process requirements for parole revocation

hearings include "the right to confront and cross-examine adverse witnesses (unless the hearing

officer specifically finds good cause for not allowing confrontation)." Morrissey v. Brewer, 408

U.S. 471, 489 (1972). At the same time, "the revocation of parole is not part of a criminal

prosecution and thus the full panoply of rights due a defendant in such a proceeding does not

apply to parole revocations." Id at 480. Rather, "the process should be flexible enough to

consider evidence including letters, affidavits, and other material that would not be admissible in

an: adversary criminal trial." Id.   at 489. In considering whether a violation of the right to confront

adverse witnesses occurred by allowing hearsay testimony, the interest in confrontation must be

balanced against the government's good cause for denying it. Valdivia v. Schwarzenegger, 599

F.3d 984, 989 (9th Cir. 2010) (citation omitted).

        Petitioner maintains that allowing the hearsay statements of Officer Rudolph and Linda

Moore to be presented violated his due process rights when the Hearings Officer did not find

"good cause" to deny petitioner the right to confront them. I disagree.

        No clearly establish federal law bars the presentation of hearsay at parole revocation

hearings. Rather, "[o]n request of the parolee, [a] person who has given adverse information on

which parole revocation is to be based is to be made available for questioning in his presence,"

7   - OPINION AND ORDER
unless "the hearing officer determines that an informant would be subjected to risk of harm if his .

identity were disclosed" or other good cause is given for "not allowing confrontation."

Morrissey, 408 U.S. at 487, 489. Here, the Hearings Officer did not deny petitioner the right to

question Officer Rudolph or Ms. Moore.

       With respect to Officer Rudolph, petitioner did not request that he appear at the

revocation hearing, and petitioner did not object to his absence. Further, petitioner made no

objection when Officer Eskridge testified about the gun and how he learned it was discovered in

petitioner's rental vehicle. 2 Resp't Ex. 134 at 137-39. Instead, when beginning his questioning of

Officer Eskridge, counsel simply stated, "First of all, I want to reemphasize, a lot of the stuff that

you testified to is considered hearsay." Resp't Ex. 134 at 150.

       After counsel raised the issue of hearsay, the Hearings Officer gave petitioner the

opportunity to question Officer Rudolph:

       I just want -- the officer just mentioned that if we want or if you want we can -- he
       can try to get Officer Rudolph on the phone for us. And then we can ask him -- if
       you want to ask him questions because you had pointed out the hearsay. So I'm
       giving you an opportunity to talk to him."

Resp't Ex. 134 at 165. Petitioner's counsel responded, ''No, thank you," and "it's not necessary

for me." Id Accordingly, rather than "not allowing confrontation," the Hearings Officer

provided an opportunity to cross-examine Officer Rudolph. Morrisey, 408 U.S. at 489.

       With respect to Ms. Moore, petitioner maintains that he requested her presence at the

hearing in a letter he personally wrote to the Hearings Officer. See Pet. Ex. 1 (ECF No. 41-1).

       2
         Petitioner attempts to explain the failure to object by arguing that the Hearings Officer
refused to allow objections and "cut him off' when counsel sought to raise an objection based on
speculation. Pet'r Br. at 6. However, counsel's attempted speculation objection was made after
Officer Eskridge testified about the gun being found in petitioner's rental car. Resp't Ex. 134 at
141. Regardless, the record is clear that petitioner did not demand to confront or question Officer
Rudolph.

8   - OPINION AND ORDER
This letter is not included in the record, and it is questionable whether it was received by the

Hearings Officer or the Board. Regardless, petitioner did not object to Ms. Moore's absence at

the hearing. In the absence of an objection or demand to confront a witness, no clearly

established federal law required the Hearings Officer to find "good cause" before allowing

hearsay evidence to be included in the record. Moreover, Ms. Moore did not identify petitioner

as the driver of the vehicle, and the Hearings Officer did not rely on her statements.

       Accordingly, the Board and the Oregon appellate courts did not unreasonably apply

clearly established federal law when rejecting this claim.

               2. Failure to Call Witness

       Petitioner next argues that the Hearings Officer and the Board violated his due process

rights when they denied his request to call Ms. Moore as a witness at his revocation hearing.

Respondent maintains that petitioner did not present this claim to the Oregon appellate courts,

and it is unexhausted and barred from federal review by procedural default.

       A state habeas petitioner must exhaust all available state court remedies before a federal

court may consider granting habeas corpus relief. 28 U.S.C. § 2254(b)(l)(A); see also Baldwin v.

Reese, 541 U.S. 27, 29 (2004). To meet the exhaustion requirement, the petitioner must "fairly

present" a federal claim to the State's highest court "in order to give the State the opportunity to

pass upon and to correct alleged violations of its prisoners' federal rights." Duncan v. Henry, 513

U.S. 364, 365-66 (1995) (per curiam) (quotation marks omitted); Cooper v. Neven, 641 F.3d 322,

326 (9th Cir. 2011) ("Exhaustion requires the petitioner to 'fairly present' his claims to the

highest court of the state."). If a claim was not fairly presented to the state courts and no state

remedies remain available for the petitioner to do so, the claim is barred from federal review

through procedural default. See Coleman v. Thompson, 501 U.S. 722, 732, 735 n.1 (1991);

9   - OPINION AND ORDER
Sandgathe v. Maass, 314 F.3d 371,376 (9th Cir. 2002) ("A procedural default may be caused by

a failure to exhaust federal claims in state court.").

       As noted, it is questionable whether petitioner's letter was received by the Hearings

Officer or the Board, and petitioner made no objection to Ms. Moore's absence at the revocation

hearing. Further, he does not dispute that he failed to present this claim to the Oregon appellate

courts. Because petitioner can no longer exhaust this claim, it is procedurally defaulted. See Or.

Rev. Stat. § 144.335(4) (requiring petition for judicial review of Board order to be filed within

sixty days).

       Petitioner nonetheless argues that the procedural default should be excused "because

appellate counsel was ineffective in failing to claim that parole revocation hearing counsel was

ineffective in failing to object to the Board's failure to make Ms. Moore available to testify."

Pet'r Br. at 12. Petitioner cites Martinez v. Ryan, 566 U.S. 1 (2012) in support of this argument;

however, Martinez applies only to claims against trial counsel and does not apply to appellate

counsel. Davila v. Davis, 137 S. Ct. 2058 (2017).

        Accordingly, this claim is barred by procedural default.

        B. Refusal to Reopen Revocation Hearing

        Petitioner alleges that the Oregon Court of Appeals violated his due process rights by

declining to review the Board's denial of his request to reopen the revocation hearing. Petitioner

argues that in finding the Board's decision unreviewable, the Oregon Court of Appeals analyzed

"in a surprising and unpredictable fashion what constitutes reconsideration of an issue decided in

the earlier proceedings." Pet. at 10.

        Respondent maintains that this claim was not fairly presented to the Oregon courts,

because petitioner did not present a federal due process issue to the Oregon appellate courts.

10    - OPINION AND ORDER
Petitioner responds that he had no reason to raise a federal due process argument on appeal,

because he could not have anticipated the surprising decision of the Oregon Court of Appeals

and it would have been futile to present this claim to the Oregon Supreme Court. Petitioner fails

to explain why he did not present a federal due process claim to the Oregon Supreme Court if he

believed the Oregon Court of Appeals deprived him of due process in declining to review the

Board's order.

          Regardless, petitioner does not explain how the Oregon Court of Appeals' decision

violated his due process rights, and petitioner fails to establish entitlement to habeas relief on this

ground.

          C. Review of Future Disposition Order

          Finally, petitioner contends that the Board's disposition order found aggravating factors

without "purport[ing] to draw any rational connection between those facts and its imposition of

ten years reincarceration." Pet'r Br. at 16. Petitioner claims that the Oregon appellate courts

denied petitioner "full and fair appellate review" in violation of his federal due process rights by

affirming the Board's order "without first reviewing it to determine whether the Board's ultimate

conclusion was supported by substantial reason." Id.

          When seeking judicial review, petitioner argued that the Board's future-disposition order

failed to "explain its reasoning for denying petitioner re-release for 120 months as opposed to

some lesser, more specific, term." Resp't Ex. 117 at 25. However, petitioner relied exclusively

on Oregon law and did not fairly present a federal due process claim to the Oregon appellate

courts. Resp't Ex. 117 at 21-26.

          Accordingly, this claim 1s unexhausted and barred from federal review through

procedural default.

11    - OPINION AND ORDER
                                         CONCLUSION

       The Petition for Writ of Habeas Corpus (ECF No. 1) is DENIED. A Certificate of

Appealability is denied on the basis that petitioner has not made a substantial showing of the

denial of a constitutional right pursuant to 28 U.S.C. § 2253(c)(2).

IT IS SO ORDERED.

       Dated this ~ a y of December, 2019.



                                            Ann Aiken
                                   United States District Judge




12   - OPINION AND ORDER
